Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
Response to Amendment
	Applicant's amendment filed on 6/8/22 is acknowledged.
	The applicant has overcome the rejections to claims 34-46, 49, 50, 52-64, and 66-69 under 35 USC 103(a) by amending claims 34 and 52.  The rejections of claims 34-46, 49, 50, 52-64, and 66-69 under 35 USC 103(a) are withdrawn.
	In response to the non-statutory obviousness type double patenting rejection, the applicant deferred the requirement of submission of a terminal disclaimer until indication of allowed claims.  The non-statutory obviousness type double patenting rejection has been made as necessitated by amendments to claims 34 and 52.

Response to Arguments
Applicant’s arguments filed on 6/8/22 with respect to claim(s) 34 and 52 have been considered but are moot because a new ground of rejection is necessitated by the amendments to claims 34 and 52.  

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 34, 35, 36, 38, 39-41, 43-46, 49, 50, 52-54, 56-60, 62-64, and 66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito et al. (20130133513) in view of Sneen (3,446,120), previously cited as prior art.  Ito et al. ‘513 discloses (claims 34, 40 and 52) a rotary actuator and method thereof with a first housing 12 defining a first arcuate chamber 24a having a closed end 26a, a first fluid port 30a in fluid communication with the first arcuate chamber, and a first open end (see annotated figure 2), 

    PNG
    media_image1.png
    737
    789
    media_image1.png
    Greyscale

a rotor assembly rotatably journaled in said first housing 12 and comprising a rotary output shaft 13 extending from the first housing, and a first rotor arm 15a extending radially outward from the rotary output shaft 13, a collection of splines (annotated below) extending radially from a circumferential periphery of the rotary output shaft, 

    PNG
    media_image2.png
    495
    708
    media_image2.png
    Greyscale

and an arcuate-shaped first piston 14a disposed in said first housing for reciprocal movement in the first arcuate chamber 24a through the open end, wherein a first seal 34, the first arcuate chamber, the closed end 26a, and the first piston 14a define a first pressure chamber, and a first portion of the first piston contacts the first rotor arm 15a, and the first piston is configured to be urged outward based on a pressure differential between an interior of the first pressure chamber and conditions outside the first pressure chamber, wherein (claims 35 and 53) the first housing further defines a second arcuate chamber 24b comprising a second closed end 26b, and a second fluid port 30b in fluid communication with the second arcuate chamber 24b, and a second open end (see annotated figure 2 above) exposed to conditions (pressure in hydraulic tank 41 via port 31) outside of the second arcuate chamber, the rotor assembly further comprises a second rotor arm 15b, the rotary actuator further comprising an arcuate-shaped second piston 14b disposed in said first housing for reciprocal movement in the second arcuate chamber 24b through the second open end, wherein a second seal 34, the second arcuate chamber 24b, the second closed end 26b, and the second piston 14b define a second pressure chamber, and a first portion of the second piston contacts the second rotor arm 15b, (claims 36 and 54) the second piston 14b is oriented in the same rotational direction as the first piston 14a, (claims 38, 57, 58, and 59) application of pressurized fluid to the first pressure chamber urges the first piston 14a partially outward from the first pressure chamber 26a to urge rotation of the rotary output shaft in a first direction, and rotation of the rotary output shaft in a second direction opposite that of the first direction urges the first piston partially into the first pressure chamber to urge pressurized fluid out the first fluid port, (claims 39 and 56) a second housing disposed about the first housing is provided and has a second fluid port, wherein the first housing, the second housing, the seal, and the first piston define a second pressure chamber 25, (claims 41 and 60) the first seal is disposed about an interior surface of the first open end, (claim 43) the first seal provides load bearing support for the first piston, (claim 44 and 62) the first housing is formed from a single piece of material, (claims 45 and 63) the first seal 34 is a one-piece seal, (claims 46 and 64) the first piston 14a is solid in cross-section, (claims 49 and 66) the first piston 14a has one of a square, rectangular, ovoid, elliptical, or circular shape in cross-section, and (claim 50) the first housing further defines a fluid port (figure 6) fluidically connecting the first cavity 26a and the second cavity 26b.  Ito et al. does not disclose that the rotary output shaft has a longitudinal bore and that the collection of splines extend radially inward from a circumferential periphery of the longitudinal bore
	Sneen teaches in figures 7 and 8 for a rotary actuator and method thereof with a first housing 3 defining a first arcuate chamber 2 having a closed end, a rotor assembly rotatably journaled in said first housing 3 and comprising a rotary output shaft 7,11 extending from the first housing 3 and that the rotary output shaft has a longitudinal bore 12 and a collection of splines 14 extending radially inward from a circumferential periphery of the longitudinal bore 12 for the purposes of oscillating a shaft in space limited in the axial direction. See Sneen, col. 3, lines 10-25.
Since Ito et al. and Sneen are both rotary actuators the purpose disclosed by Bunyard et al. would have been recognized in the pertinent art of Ito et al.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the conditions outside of the first/second arcuate chamber and conditions outside the first/second pressure chamber to ambient conditions, specifically when compressed air is used as the pressure medium by simply exhausting air thru port 31 to the atmosphere for the purposes of exhausting air in the space that receives the arcuate piston moving out of the first arcuate chamber. 
Claims 37 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito et al. ‘513 and Sneen, as applied to claims 35 and 54 above, in view of Ito et al. (20130104729).  Ito et al. ‘513, as modified, discloses all of the claimed subject matter except for the second piston being oriented in the opposite rotational direction as the first piston.
Ito et al. ‘729 teaches for a rotary actuator and method thereof and that the second piston 14b is oriented in the opposite rotational direction as the first piston 14a, for the purposes of rotating the output shaft in opposite directions.
Since Ito et al. ‘513, Sneen, and Ito et al. ‘729 are all in the same field of endeavor the purpose disclosed by Ito et al. '729 would have been recognized in the pertinent art of Ito et al. '513.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the rotary actuator of Ito et al. ‘513 such that the second piston is oriented in the opposite rotational direction as the first piston, for the purposes of rotating the output shaft in opposite directions.
Claims 42 and 61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito et al. ‘513 and Sneen, as applied to claims 34 and 53 above, in view of Garceau (5,235,900).  Ito et al. ‘513 discloses all of the claimed subject matter except for the first seal being disposed about the periphery of the first piston. 
Garceau teaches for a rotary actuator and method thereof and that the first seal 10 is disposed about the periphery of the first piston 2 for the purposes of sealing the first chamber 8.
Since Ito et al. ‘513, Sneen, and Garceau are all in the same field of endeavor the purpose disclosed by Garceau would have been recognized in the pertinent art of Ito et al. '513.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the rotary actuator of Ito et al. ‘513 such that the first seal is disposed about the periphery of the first piston for the purposes of sealing the first chamber.

Claims 67-69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito et al. ‘513 and Sneen, as applied to claims 34 and 52 above, in further view of Gardner (6,318,701).  Ito et al. ‘513, as modified, discloses all of the claimed subject matter except for inserting a correspondingly splined assembly into the longitudinal bore to rotationally couple the rotary output shaft to an external mechanism, rotating, by the external mechanism, the splined assembly and rotating, by the splined assembly, the rotary output shaft, and the collection of splines.
Gardner discloses a rotary actuator with an output shaft 80 and output section 81,82 and that (claims 67 and 69) the output section is splined around (splined portion 810) a correspondingly splined 90 shaft to rotationally couple the rotary output shaft 81 to an external mechanism (valve 300), (claim 68) rotating, by the external mechanism (valve 300), the collection of splines 90, and rotating, by the collection of splines, the rotary output shaft, the output section, and the splined assembly for the purposes of providing a connection to rotate external mechanisms with a rotating shaft. See Gardner col. 5, lines 19-26 and col. 7, lines 2-9. 
Since Ito et al. ‘513, Sneen, and Gardner are all in the same field of endeavor the purpose disclosed by Gardner would have been recognized in the pertinent art of Ito et al. '513.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the rotary actuator of Ito et al. ‘513 such that inserting a correspondingly splined assembly into the longitudinal bore rotationally couples the rotary output shaft to an external mechanism, rotating, by the external mechanism, the splined assembly, and rotating, by the splined assembly, the rotary output shaft, and the collection of splines for the purposes of providing a connection to rotate external mechanisms with a rotating shaft.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34-37, 50, 38-49, 51, 52-55, 61, 56, 57, 58, 59, 60, 62-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 5, 6-17, 18, 19-22, 28, 24, 25, 25, 26, 27, 29-33 of U.S. Patent No. 9234535, respectively, in view of Ito et al. ‘513 and Sneen.  Patent claims 1-4, 5, 6-17, 18, 19-22, 28, 24, 25, 25, 26, 27, 29-33 disclose substantially the same limitations as application claims 34-37, 50, 38-49, 51, 52-55, 61, 56, 57, 58, 59, 60, 62-66, respectively, except for a closed end and a second closed end, the rotary output shaft having a longitudinal bore, and a collection of splines extending radially inward from a circumferential periphery of the longitudinal bore.
Ito et al. ‘513 and Sneen teach for a rotary actuator and method thereof, as stated above, including the first and second closed ends, the rotary output shaft having a longitudinal bore, and a collection of splines extending radially inward from a circumferential periphery of the longitudinal bore for the purposes of closing off the pressure chamber and transmitting an output.
Since Patent claims 1-4, 5, 6-17, 18, 19-22, 28, 24, 25, 25, 26, 27, 29-33, Ito et al. ‘513 and Bunyard et al. are all in the same field of endeavor the purpose disclosed by Ito et al. ‘513 would have been recognized in the pertinent art of Patent claims 1-4, 5, 6-17, 18, 19-22, 28, 24, 25, 25, 26, 27, 29-33.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the rotary actuator and method thereof of patent claims 1-4, 5, 6-17, 18, 19-22, 28, 24, 25, 25, 26, 27, 29-33 to include a closed end and a second closed end, the rotary output shaft having a longitudinal bore, and a collection of splines extending radially inward from a circumferential periphery of the longitudinal bore for the purposes of closing off the pressure chamber and transmitting an output.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745
July 16, 2022